290 F.2d 823
UNITED STATES of America, Plaintiff-Appellee,v.Harold G. AULT, Defendant-Appellant.
No. 14317.
United States Court of Appeals Sixth Circuit.
June 1, 1961.

Harold G. Ault, in pro. per.
John H. Reddy, U. S. Atty., Knoxville, Tenn., John C. Crawford, Jr., U. S. Atty., Ray L. Jenkins, Asst. U. S. Atty., Knoxville, Tenn., on brief, for appellee.
Before MARTIN, McALLISTER and O'SULLIVAN, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the briefs of the parties and it appearing that Harold G. Ault filed a petition to vacate sentences imposed under Title 28 U.S.C.A. § 2255 claiming as his ground for relief that he had been denied a speedy trial in violation of his constitutional rights, and it appearing that defendant entered a plea of guilty to all counts of the indictment on which he was charged, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court denying appellant's petition to vacate the sentences imposed on such plea of guilty be and is hereby affirmed. See United States v. Robinson, D.C.Ky., 143 F.Supp. 286.